COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 ALEJANDRO DIAZ,                                  §                 No. 08-18-00184-CV

                               Appellant,         §                   Appeal from the

 v.                                               §              County Court at Law No. 3

 LUIS AURELIO TODD,                               §               of El Paso County, Texas

                                Appellee.         §                 (TC# 2017-dcv4425)

                                   CONCURRING OPINION

       I agree with the court’s adoption of Tellez v. Madrigal, 223 F. Supp. 3d 626, 640 (W.D.

Tex. 2016), over DTEX, LLC v. BBVA Bancomer, S.A., 512 F. Supp. 2d 1012, 1020 (S.D. Tex.

2007) in this instance. As a Texas resident—whether longtime or newly arrived—I agree that Diaz

is afforded a strong presumption of convenience when the trial court performs its forum non

conveniens inquiry. Tellez, 223 F. Supp. 3d at 641. Yet, it must be additionally acknowledged that

the Supreme Court of the United States instructed in Piper Aircraft that “[a] citizen’s forum choice

should not be given dispositive weight[.]” Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255 n.23

(1981) (“As always, if the balance of conveniences suggests that trial in the chosen forum would

be unnecessarily burdensome for the defendant or the court, dismissal is proper.”)

Thus, I write separately to reiterate that our opinion should not be construed as necessarily

rebuking the trial court’s conclusion, but merely its explicit reliance in this instance on DTEX. On

remand, the trial court must again perform a forum non conveniens inquiry that weighs the public
factors applicable here against plaintiff’s choice as guided by the analysis of Tellez. 223 F. Supp.
3d at 640.

                                              GINA M. PALAFOX, Justice

November 4, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2